COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Elder and Senior Judge Duff
Argued at Richmond, Virginia


WILLIAM C. PENLEY
                                             MEMORANDUM OPINION *
v.   Record No. 1880-97-2                 BY JUDGE CHARLES H. DUFF
                                              SEPTEMBER 8, 1998
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF HENRICO COUNTY
                      L. A. Harris, Jr., Judge
          John M. Wright, Jr. (Downs and Wright, on
          brief), for appellant.

          Pamela A. Rumpz, Assistant Attorney General
          (Mark L. Earley, Attorney General; Steven A.
          Witmer, Assistant Attorney General, on
          brief), for appellee.



     William C. Penley appeals his convictions for attempted

taking of indecent liberties with children.   He asserts that the

evidence was insufficient to prove an attempt, and insufficient

to prove that he was acting with lascivious intent.      We disagree

and affirm.

     "Where the sufficiency of the evidence is challenged after

conviction, it is our duty to consider it in the light most

favorable to the Commonwealth and give it all reasonable

inferences fairly deducible therefrom."    Higginbotham v.

Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534, 537 (1975).

     So viewed, the evidence proved that on the morning of

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
November 6, 1996, thirteen-year-old J.G. and her eleven-year-old

sister, H.G., were waiting for their school bus when Penley drove

by them.   Penley turned around in a driveway, then drove back to

the girls and asked "[h]ave you ever seen a dick before?"      When

the girls turned away, he said "[n]o, I'm serious, have you ever

seen one?"   J.G. then said "[n]o," and Penley responded "[w]ould

you like to see one?"   Both girls responded "[n]o."

     At that moment, a car driven by the girls' neighbor

approached the area, and Penley drove away quickly.    J.G.

testified that Penley looked in his rear view mirror as the

neighbor's car approached.   Because of his position in the car,

the sisters could not see Penley's body much below his shoulders,

and Penley never got out of the car.
     Kay Miles testified that on Monday, November 4, 1996, she

noticed an unfamiliar car backing out of her neighbor's driveway.

The driver of the car, whom Miles subsequently identified as

Penley, then backed in and out of Miles' driveway.     Miles

proceeded out of her driveway on her way to drop her daughter off

at the school bus stop.   She testified that Penley went in the

same direction, that he subsequently pulled in and out of another

driveway before finally parking his car on the side of the road.

Miles stated that Penley parked facing--and approximately twenty

feet away from--Miles' daughter's bus stop.   Although Penley did

not get out of his car, Miles testified that he appeared to stare

at the children as they boarded the school bus.   Miles testified




                               - 2 -
that her daughter's bus stop was approximately three miles from

J.G. and H.G.'s bus stop.

     Investigator Morris arrested Penley on November 12, 1996,

and questioned him regarding the November 6, 1996 incident.

Penley explained that he had been in the victims' neighborhood

while looking for his former boss.     He initially told Morris that

he stopped and spoke to the victims because he thought he heard

them call him a "dick."   Penley subsequently agreed with Morris

that it would have been impossible for him to hear the girls say

anything when he first drove by because his car window nearest to

them was closed, and he was playing his radio.
     Penley testified that he thought he heard one of the girls

say "dick" and that he made the offending statements to the

victims because he was frustrated and angry.    In a written

statement provided to Morris on November 12, 1996, Penley

indicated that he confronted the victims because he "was bored

and curious."   Penley further wrote that he had driven away from

the victims quickly because he was "very nervous" and that he

realized what he had done "was wrong."

     Penley admitted being in Miles' neighborhood on November 4,

1996, and being behind a bus that morning, although he denied

purposely following it.   He further admitted that he was not in

the Brookland Middle School area (where both victims and Miles'

daughter attended school) on Tuesday and that he knew Tuesday was

a school holiday.




                               - 3 -
     In finding Penley guilty, the trial judge stated that he did

not believe Penley's testimony.    The trial judge further found

that the victims, Miles, and Morris had testified credibly.

       A.     Sufficiency of the Evidence to Prove an Attempt

     A defendant is guilty of taking indecent liberties if he,

"with lascivious intent," exposes his genital parts to a child

under the age of fourteen years to whom he is not married.      Code

§ 18.2-370.    To convict a defendant of attempted taking of

indecent liberties, the Commonwealth must prove "the intention to

commit the crime, and the doing of some direct act towards [sic]

its consummation which is more than mere preparation but falls

short of execution of the ultimate purpose."     Sizemore v.

Commonwealth, 218 Va. 980, 983, 243 S.E.2d 212, 213 (1978).

     "To prove an attempt, the Commonwealth must demonstrate a

direct, ineffectual act that 'must go beyond mere preparation and

be done to produce the intended result.'"     Jordan v.

Commonwealth, 15 Va. App. 759, 762, 427 S.E.2d 231, 233 (1993)

(citation omitted).    "'[I]t may be said that preparation consists

in devising or arranging the means or measures necessary for the

commission of the offense and that the attempt is the direct

movement toward the commission after the preparations are made.'"
 Granberry v. Commonwealth, 184 Va. 674, 678, 36 S.E.2d 547, 548

(1946) (citation omitted).    "'[T]here must be some appreciable

fragment of the crime committed, it must be in such progress that

it will be consummated unless interrupted by circumstances




                                 - 4 -
independent of the will of the attempter, and the act must not be

equivocal in nature.'"      Lewis v. Commonwealth, 15 Va. App. 337,

340, 423 S.E.2d 371, 373 (1992) (citation omitted).

        The evidence proved that, after passing the victims, Penley

turned around in a driveway and returned to the location where

they were standing.     He asked them twice if they had ever seen a

"dick," and when they responded "no," asked if they wanted to see

one.    This latter inquiry reasonably could be interpreted as an

attempt by appellant to entice the victims to approach his car.

The trial court could infer beyond a reasonable doubt that this

crime would have been consummated had a neighbor not approached.

Penley's actions went beyond mere preparation, and instead,

constituted "direct movement" toward completion of the crime.
       B.   Sufficiency of the Evidence Proving Lascivious Intent
                   The word "lascivious" is not defined in
              the statute, and must therefore be given its
              ordinary meaning in determining the
              legislative intent in the use of the word in
              this particular statute. As so determined,
              the word "lascivious" describes a state of
              mind that is eager for sexual indulgence,
              desirous of inciting to lust or of inciting
              sexual desire and appetite.


McKeon v. Commonwealth, 211 Va. 24, 27, 175 S.E.2d 282, 284
(1970).

        The Supreme Court has identified four factors that can be

utilized in proving lascivious intent:     1) whether the defendant

was sexually aroused when he performed the act; 2) whether he

made any gestures to himself or the victim; 3) whether he made




                                  - 5 -
any improper remarks to the victim; and 4) whether he asked her

to do anything wrong.   See Campbell v. Commonwealth, 227 Va. 196,

199, 313 S.E.2d 402, 404 (1984).    "[P]roof of any one factor can

be sufficient to uphold a conviction under [Code § 18.2-370]."

Id. at 200, 313 S.E.2d at 404.

     "Because direct proof of intent is often impossible, it must

be shown by circumstantial evidence."    Servis v. Commonwealth, 6

Va. App. 507, 524, 371 S.E.2d 156, 165 (1988).   "When a

conviction is based upon circumstantial evidence, such evidence

'is as competent and is entitled to as much weight as direct

evidence, provided it is sufficiently convincing to exclude every

reasonable hypothesis except that of guilt.'"    Hollins v.
Commonwealth, 19 Va. App. 223, 229, 450 S.E.2d 397, 400 (1994)

(citation omitted).   "The Commonwealth need only exclude

reasonable hypotheses of innocence that flow from the evidence,

not those that spring from the imagination of the defendant."

Hamilton v. Commonwealth, 16 Va. App. 751, 755, 433 S.E.2d 27, 29

(1993).

     "The fact finder is not required to believe testimony that

is inconsistent with the facts, may reject testimony that has

been impeached, and may rely solely upon circumstantial evidence

to prove an offense, provided the circumstances point unerringly

to prove the necessary elements of the offense."   Doss v.

Commonwealth, 23 Va. App. 679, 685, 479 S.E.2d 92, 95 (1996).

"[F]light may be considered as evidence of guilt . . . ."     Hope



                                 - 6 -
v. Commonwealth, 10 Va. App. 381, 386, 392 S.E.2d 830, 833 (1990)

(en banc).    Likewise, "[a] defendant's false statements are

probative to show he is trying to conceal his guilt, and thus

[are] evidence of his guilt."   Rollston v. Commonwealth, 11 Va.

App. 535, 548, 399 S.E.2d 823, 831 (1991).

     Penley's questions to the thirteen-year-old and

eleven-year-old victims, asking them if they had ever seen a

"dick" and if they wanted to see one, were "improper remarks" and

constituted competent, circumstantial evidence of lascivious

intent.   Penley then drove off quickly when a car approached.

Miles' testimony that Penley had been in her neighborhood on

November 4, 1996 and that he had watched several young girls

board a school bus was also probative of his intent.   Finally,

Penley admitted that, while he was in the area on Monday and

Wednesday, he did not go there on November 5, which he knew to be

a school holiday.
     Penley gave inconsistent statements to the police regarding

the incident.   At first, he alleged that the girls had called him

a "dick."    He then conceded that he would not have been able to

hear anything they said when he drove by.    He then wrote out a

statement wherein he indicated that he had said these things

because he was "bored" and "curious."   At trial, Penley testified

that he made the remarks because he was "frustrated" and "angry."

He also provided a suspect explanation for why he was in the

neighborhood in the first place.   Accordingly, the Commonwealth's



                                - 7 -
evidence was sufficient to prove Penley acted with lascivious

intent.

     The trial judge had the opportunity to observe the demeanor

of the witnesses.   The judge specifically stated that he found

Penley's testimony incredible and that he believed the testimony

of the victims, Miles, and Morris.     "The weight which should be

given to evidence and whether the testimony of a witness is

credible are questions which the fact finder must decide."

Bridgeman v. Commonwealth, 3 Va. App. 523, 528, 351 S.E.2d 598,

601 (1986).   The Commonwealth's evidence was competent, was not

inherently incredible, and was sufficient to prove beyond a

reasonable doubt that Penley was guilty of attempted taking

indecent liberties with a child.   Accordingly, the convictions

appealed from are affirmed.

                                                          Affirmed.




                               - 8 -
Benton, J., dissenting.

     "It is well established that an attempt is composed of two

elements:   the intention to commit the crime, and the doing of

some direct act towards its consummation which is more than mere

preparation but falls short of execution of the ultimate

purpose."   Sizemore v. Commonwealth, 218 Va. 980, 983, 243 S.E.2d

212, 213 (1978).   To convict William C. Penley of attempting to

take indecent liberties with a child, the Commonwealth had to

prove beyond a reasonable doubt that Penley attempted to expose

his genital parts to a child under fourteen years of age.    See
Code § 18.2-370(1).   The evidence was insufficient to satisfy

that burden of proof.

     Although the evidence might be sufficient to prove intent to

commit the crime, see Campbell v. Commonwealth, 227 Va. 196,

199-200, 373 S.E.2d 402, 404 (1984) (defendant's improper remarks

to the victim are sufficient to prove lascivious intent), intent

is but one element of the attempted offense.   The evidence also

must prove "an overt but ineffectual act committed in furtherance

of the criminal purpose."   Howard v. Commonwealth, 221 Va. 904,
906, 275 S.E.2d 602, 603 (1981).   "While it is not necessary to

show that the conduct was thwarted at the instant of

consummation, the evidence must prove that the preparation

proceeded 'far enough towards the accomplishment of the desired

result to amount to the commencement of the consummation.'"

Lewis v. Commonwealth, 15 Va. App. 337, 340, 423 S.E.2d 371, 373




                               - 9 -
(1992) (quoting Barrett v. Commonwealth, 210 Va. 153, 156, 169

S.E.2d 449, 451 (1969)).

     Thus, the evidence "must demonstrate a direct, ineffectual

act that 'must go beyond mere preparation and be done to produce

the intended result.'"   Jordan v. Commonwealth, 15 Va. App. 759,

762, 427 S.E.2d 231, 233 (1993) (citation omitted).

"'Preparation alone is not enough, there must be some appreciable

fragment of the crime committed, it must be in such progress that

it will be consummated unless interrupted by circumstances

independent of the will of the attempter, and the act must not be

equivocal in nature.'"   Lewis, 15 Va. App. at 339-40, 423 S.E.2d
at 373 (citation omitted).

     Penley committed no act that can be deemed "beyond mere

preparation."   The girls testified that they could only see

Penley from the shoulders or stomach up.   No evidence proved he

was undressed or undressing.   The girls testified that Penley

never attempted to get out of the car.   He did not ask the girls

to get into the car, and he did not offer them anything to get

them to come closer.   No evidence proved that Penley made any

gestures such that would indicate he was about to expose his

genitals.

     Because the record is devoid of any evidence that Penley

committed any "acts that can be characterized as well calculated

to accomplish the intended result" of exposing his genitals to

the girls, Tharrington v. Commonwealth, 2 Va. App. 491, 496, 346



                               - 10 -
S.E.2d 337, 340 (1986), I would hold that the evidence was

insufficient to prove Penley committed a direct act toward the

commission of the offenses.




                              - 11 -